Title: To George Washington from George Mercer et al., April 1757
From: Mercer, George
To: Washington, George



Sir
[c.April 1757]

In Case Mr Hamilton should, according to his Desire, be remov’d to any other Station than that he is now in, we would recommend to your Notice Mr Kennedy who by his Diligence, Modesty and Complacency has gained the Esteem of all the Officers that have been acquainted with him since he has done the Duty of Commissary & whom we all think worthy to be prefered to the Post Mr Hamilton bears and every Way qualified to discharge his Duty in that Capacity to the Satisfaction of You & his Country. We are Sir, Your hble Servts
   Go: Mercer

   
               
                  Peter Steenbergen 
                  Thos Waggener
               
               
                  John Williams
                  C. Lewis
               
               
                  John Campbell
                  David Bell
               
               
                  John Deane
                  John McNeill
               
               
                  Nathl Thompson
                  
               
               
                  Jas Roy
                  
               
            

